Name: Commission Regulation (EEC) No 1985/87 of 6 July 1987 concerning the stopping of fishing for cod by vessels flying the flag of Portugal
 Type: Regulation
 Subject Matter: fisheries;  Europe
 Date Published: nan

 7. 7. 87 Official Journal of the European Communities No L 187/13 COMMISSION REGULATION (EEC) No 1985/87 of 6 July 1987 concerning the stopping of fishing for cod by vessels flying the flag of Portugal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2057/82 of 29 June 1982 establishing certain control measures for fishing activities (*), as last amended by Regulation (EEC) No 4027/86 (2), and in particular Article 10 (3) thereof, Whereas Council Regulation (EEC) No 4034/86 of 22 December 1986 fixing, for certain fish stocks and groups of fish stocks, total allowable catches for 1987 and certain conditions under which they may be fished (3), as last amended by Regulation (EEC) No 1880/87 (4), provides for cod quotas for 1987 ; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels, flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission, catches of cod in the waters of ICES division II b by vessels flying the flag of Portugal or regis ­ tered in Portugal have reached the quota allocated for 1987, HAS ADOPTED THIS REGULATION : Article 1 Catches of cod in the waters of ICES division II b by vessels flying the flag of Portugal or registred in Portugal are deemed to have exhausted the quota allocated to Portugal for 1987. Fishing for cod in the waters of ICES division II b by vessels flying the flag of Portugal or registered in Portugal is prohibited, as well as the retention on board, the tran ­ shipment and the landing of such stock captured by the abovementioned vessels after the date of entry into force on this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 4 July 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 July 1987. For the Commission Antonio CARDOSO E CUNHA Member of the Commission (') OJ No L 220, 29 . 7. 1982, p. 1 . 2) OJ No L 376, 31 . 12. 1986, p. 4. 0 OJ No L 376, 31 . 12. 1986, p. 39 . 0 OJ No L 179, 3 . 7. 1987, p . 4.